DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a lift” and “a discharger” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the extended portion" in line 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 19 recite the limitation "the container" in lines 3 and 4, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 20, line 4, it is claimed that the feeder feeds sheets to be stacked however the feeder feeds sheets that are already stacked and are to be separated. It is the Examiner’s position that the feeder separates and feeds stacked media.
	Claims 2-17 are rejected by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kimura et al. (US Pub No. 2021/0061596 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Pub No. 2019/0233226 A1) in view of Fujita et al. (US Pub No. 2012/0299236 A1).
Regarding Claim 1, Nakamura discloses
a housing (body of 2, Fig. 1); 
a mount portion (i.e. the portion of 71 on which shorter sheets are stacked, as in Fig. 5) that receives sheet-shaped media; 
a discharger (73, 74) that transports the sheet-shaped media stacked on the mount portion in order from an upper one of the sheet-shaped media; and 
first air outlets (the openings 721 on the opposing downstream guide members 72 in Fig. 2) that blow air to the sheet-shaped media stacked on the mount portion at left and right edges in a feed width of the sheet-shaped media, 
wherein the mount portion is changeable to a long mount portion (i.e. the portion of 71 on which longer sheets are stacked, as in Fig. 2) capable of receiving long sheet-shaped media by extending, further upstream in a transportation direction of the sheet-shaped media, an upstream end portion (corresponding to 77, which by moving upstream changes the mount portion into a long mount portion) of the mount portion in the transportation direction of the sheet-shaped media, and 
wherein the sheet-shaped-medium feeder has a second air outlet (the opening 721 on one of the opposing upstream guide members 72 in Fig. 2) that blows air to at least one of left and right edges of the long sheet-shaped media stacked on the extended portion of the long mount portion.
Nakamura does not explicitly disclose a vertically movable mount portion or a lift.
Fujita et al. discloses a mount portion (74) disposed to be vertically movable in the housing (14) and a lift (92, 89, 87) that vertically raises or lowers the mount portion, for the purpose of feeding successive sheets.

	It would have been obvious to one of ordinary skill in the art before the effective 

filing date to modify the invention of Nakamura by explicitly including the vertically 

movable mount portion and lift as disclosed by Fujita et al., for the purpose of feeding 

successive sheets.

	Regarding Claim 2, Nakamura discloses

	the long mount portion including the extended portion is accommodated in the 

housing (all of 71 is within 2 as in Fig. 1).


Regarding Claims 4 and 5, Nakamura discloses
the second air outlet is disposed inside the housing (all openings 721 are on guide members 72 all of which are within 2, as in Fig. 1 and Fig. 2).
Regarding Claim 15, Nakamura discloses
the second air outlet is a vertically long opening (i.e. 721 has some vertical height and ‘long’ is a relative term, wherein 721 may be considered long vertically with respect to a feature half its height).
Regarding Claim 17, Nakamura discloses
left and right side walls (i.e. walls of the two upstream guide members 72 facing P, see Fig. 2) that come into contact with left and right edges of the long sheet-shaped media stacked on the extended portion to guide the left and right edges moving in the transportation direction, 
wherein the second air outlet is formed in one of the left and right side walls (i.e. the upstream one to which 721 points, in Fig. 2), and 
wherein the other one of the left and right side walls is a plate member extending in the transportation direction (i.e. the opposing wall of 72 is a plate member and is not precluded from also having a second air outlet).
Regarding Claim 20, Nakamura discloses
a sheet-shaped-medium feeder (2) that transports and feeds sheet-shaped media to be stacked (also see 112 rejection above); and 
a processing device (40) that performs processing on the sheet-shaped media fed from the feeder, 
wherein the sheet-shaped-medium feeder includes the sheet-shaped-medium feeder according to Claim 1.
Allowable Subject Matter
Claims 3, 6-14, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows the second air outlet to have an opening having a lower end located below lower ends of the first air outlets (Claims 10, 11, 13, 14), an upstream end portion of the extended portion to protrude outward from a side portion of a housing (Claims 3, 6, 8, 9, 12 and 16), a second air outlet disposed out of a side portion of a housing (Claim 7) or an additional mount portion/replacement mount portion (Claims 18 and 19) as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        October 20, 2022